Title: From James Madison to William Pinkney, 2 May 1808
From: Madison, James
To: Pinkney, William



Sir,
Washington, Department of State, May 2nd. 1808

The papers herewith inclosed will authenticate and explain a very flagrant instance of the lawless proceedings of British Naval Commanders.  You will be pleased by a proper representation of it, to afford the British Government another proof of the necessity of an exemplary interposition, if it means to do justice either to the United States, or to itself.  I have the Honor to be, with great Respect & Consideration, Sir, Your Obed: Servant,

James Madison

